Case 1:15-cv-00152-RGA Document 588 Filed 08/20/19 Page 1 of 1 PageID #: 44820



                                         August 20, 2019

VIA E-FILING
The Honorable Richard G. Andrews
United States District Judge
J. Caleb Boggs Federal Building
844 N. King Street
Unit 9, Room 6325
Wilmington, DE 19801-3555

               Re:     Bio-Rad Laboratories, Inc., et al. v. 10X Genomics, Inc.
                       C.A. No. 15-cv-152-RGA

Dear Judge Andrews,
         10X filed an emergency motion last week to immediately set a bond amount based on
what now appears to be a dubious ground. Yesterday, only hours after the Court set the bond
amount, 10X filed for an IPO. In the emergency briefing 10X refused to quantify the amount of
its infringing activity, forcing Bio-Rad to estimate that number. In its prospectus, 10X publicly
discloses the sales information it had in its draft prospectus, but withheld from Plaintiffs and the
Court. Specifically, 10X revealed “[a]s of June 30, 2019, we had accrued a total of $55.3
million relating to this matter which includes the $35 million judgment and our estimated 15%
royalty for sales through that date.” See Ex. A at p. 6.
        This calculation does not include (i) the royalty on sales from July 1, 2019 to August 14,
2019, estimated at $3,934,802 [$20,300,000 (Total Royalties From Date of Verdict to June 30,
2019) / 227 days = $89,427.31 royalties/day * 44 days = $3,934,802] or (ii) two years of post-
judgment interest totaling $2,127,527 [$59,234,802 (Total Judgment as of Aug. 15, 2019) * (1 +
0.0178 (T-Bill rate))^2 (# Years) - $59,234,802 =$2,132,126]. Based on the foregoing, the
minimum amount of the bond should be $61.3 million rather than the $52 million requested by
Plaintiffs based on their estimation.
       Given this turn of events, and in view of the questionable manner in which 10X justified
approaching the Court on an emergency basis, Plaintiffs respectfully request that the Court
increase the bond to $61.3 million.
                                              Respectfully submitted,
                                              /s/ Brian E. Farnan
                                              Brian E. Farnan


cc: Counsel of Record (via E-Mail)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
